IN THE SUPREME COURT OF THE STATE OF NEVADA


                ALBERT ELLIS LINCICOME, JR.; AND                        No. 84238
                VICENTA LINCICOME,
                                     Appellants,
                                vs.
                SABLES, LLC, A NEVADA LIMITED
                LIABILITY COMPANY, AS TRUSTEE
                OF THE DEED OF TRUST GIVEN BY
                VICENTA LINCICIOME AND DATED
                5/23/2007; FAY SERVICING, LLC, A                            FILE
                DELAWARE LIMITED LIABILITY
                                                                            JUL 01 2022
                COMPANY AND SUBSIDIARY OF FAY
                                                                           ELIZABETH A. BROWN
                FINANCIAL, LLC; PROF-2013-M4                             CLETE SUPREME COURT
                LEGAL TITLE TRUST BY U.S. BANK,                         BY
                                                                              DE;Y.114? -61LeRK
                N.A., AS LEGAL TITLE TRUSTEE;
                BANK OF AMERICA, N.A.;
                BRECKENRIDGE PROPERTY FUND
                2016, LLC; NEWREZ, LLC, D/B/A
                SHELLPOINT MORTGAGE
                SERVICING, LLC; 1900 CAPITAL
                TRUST II, BY U.S. BANK TRUST
                NATIONAL ASSOCIATION; AND MCM-
                2018-NPL2,
                                     Res • ondents.

                                      ORDER DISMISSING APPEAL

                            This is an appeal from a permanent writ of restitution and from
                district court orders (1) granting a motion for summary judgment, and (2)
                awarding attorney fees and costs.      Third Judicial District Court, Lyon

                County; Leon Aberasturi, Judge.
                            Respondent Breckenridge Property Fund 2016, LLC has filed a
                motion to dismiss this appeal for lack of jurisdiction. Breckenridge asserts
                that the summary judgment order is not appealable as a final judgment. In
                particular, Breckenridge contends that its claims for slander of title, unjust
SUPREME COURT
      OF
    NEVADA


O I947A
                                                                                      g-A0 5.5
                enrichment, and rent or monies for possession of the subject property
                remain unresolved. In response, appellants contend that Breckenridge's
                claim for slander of title was rendered moot by its motion for attorney fees
                and costs and that its claims for unjust enrichment and rents or monies
                were otherwise resolved. Appellants also summarily assert that the order
                awarding attorney fees and costs is an appealable post-judgment order.
                             Appellants do not provide a copy of any written order finally
                resolving Breckenridge's claims for slander of title, unjust enrichment, or
                rent or monies. To the extent appellants assert that the November 5, 2021,
                order resolves Breckenridge's claims for unjust enrichment and rents or
                monies, this assertion lacks merit—the order specifically contemplates the
                entry of a future order regarding damages for overdue rents. Moreover,
                appellants fail to offer cogent argument or citation to authority in support
                of their argurnent that Breckenridge's claim for slander of title was
                somehow mooted or abandoned by its filing of a motion for attorney fees and
                costs. Accordingly, appellants fail to demonstrate that the district court has
                entered a final judgment appealable under NRAP 3A(b)(1).             See Lee v.

                GNLV Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000) ("[A] final
                judgment is one that disposes of all the issues presented in the case, and
                leaves nothing for the future consideration of the court, except for post-
                judgment issues such as attorney's fees and costs."); Moran v. Bonneville
                Square Assocs., 117 Nev. 525, 527, 25 P.3d 898, 899 (2001) ("[T]he burden
                rests squarely upon the shoulders of a party seeking to invoke our
                jurisdiction to establish, to our satisfaction, that this court does in fact have
                jurisdiction.").
                             In the absence of a final judgment, the order awarding attorney

                fees and costs is not appealable as a special order after final judgment. And

SUPREME COURT
        OF
     NEVADA
                                                       2
(01 1947A
                 appellants do not even address the appealability of the order granting a
                 permanent writ of restitution. As appellants do not assert any other basis
                 of jurisdiction for the challenged orders and no other statute or court rule
                 appears to allow an appeal from the challenged orders, see Brown v. MHC
                 Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013) (this court
                 "may only consider appeals authorized by statute or court rule"), it appears
                 that this court lacks jurisdiction. The motion to dismiss is granted, and this
                 court
                             ORDERS this appeal DISMISSED.'



                                                     0




                                          Silver


                                            ,                                          , J.
                 Cadish




                        'Given this dismissal, this court takes no action on respondents Bank
                 of America, N.A.,'s and Prof-2013 M4-Legal Title Trust, Fay Servicing LLC,
                 and Shellpoint Mortgage Servicing, LLC's requests, within their response
                 to docketing statement and joinder thereto, for clarification of the scope of
                 this appeal. Counsel for these respondents are reminded that requests for
                 relief should be by motion, not within a response to docketing statement.
                 See NRAP 27(a)(1); Matter of Dunleavy, 104 Nev. 784, 787, 769 P.2d 1271,
                 1273 (1988) ("NRAP 27(a) contemplates that requests for relief from the
                 court be presented in a formal motion.").

SUPREME COURT
        OF
     NEVADA
                                                         3
to) 1947A    .
                cc:   Hon. Leon Aberasturi, District Judge
                      Millward Law, Ltd.
                      Akerman LLP/Las Vegas
                      Hutchison & Steffen, LLC/Las Vegas
                      Wedgewood, LLC
                      Wright, Finlay & Zak, LLP/Las Vegas
                      ZBS Law, LLP
                      Third District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                   4
01l 947A